Case 20-62473-pmb        Doc 45     Filed 10/30/20 Entered 10/30/20 09:56:50              Desc Main
                                    Document     Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: October 29, 2020
                                                       ________________________________
                                                                   Paul Baisier
                                                           U.S. Bankruptcy Court Judge

  _______________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                            )           CASE NO. 20-62473-PMB
                                                  )
ASCENSION AIR MANAGEMENT, INC.,                   )           CHAPTER 7
                                                  )
         Debtor.                                  )


                     ORDER GRANTING APPLICATION TO EMPLOY
                       AUCTIONEER, SUBJECT TO OBJECTION

         S. Gregory Hays, duly appointed Chapter 7 Trustee (“Applicant”) for the bankruptcy

estate (the “Estate”) of Ascension Air Management, Inc. (“Debtor”), filed an Application to

Employ Auctioneer (the “Application”) [Doc. No. 44] filed on October 28, 2020, to employ

Bullseye Auction & Appraisal, LLC (“Bullseye”) as his Auctioneer to recover, make an

inspection of and sell a Cirrus Design Corp SR22T, Serial No. 0636, Registration No. N928CS

(the “Airplane”), pursuant to the purposes and terms more specified in the Application.

         No notice or hearing on the Application is necessary. Based upon the verified statement

included with the Application, it appears that (a) Bullseye does not represent any interest adverse to



15714509v1
Case 20-62473-pmb        Doc 45    Filed 10/30/20 Entered 10/30/20 09:56:50              Desc Main
                                   Document     Page 2 of 4



the Estate and is disinterested as that term is defined in 11 U.S.C. §101(14) and (b) this case

justifies employment of professionals for the purpose specified.

        Subject to objection filed by the United States Trustee, the Debtor, or any other party in

interest in this case within twenty-one (21) days from the date of entry of this Order, it is here by

ORDER and ADJUDGED as follows:

        1.     Pursuant to 11 U.S.C. § 327(e) and Fed. R. Bankr. P. 20014, the employment of

Bullseye to represent the Trustee and the Estate with respect to the Airplane as set forth in the

Application is hereby approved.

        2.     No compensation shall be paid to Bullseye until the Court has allowed such

compensation in accordance with 11 U.S.C. §§ 330 and 331 and Fed. R. Bankr. P. 2016, after

notice and a hearing on an appropriate application for compensation, copies of which shall be

served on the United States Trustee, counsel for Debtor, and all other parties in interest.

        Any objection to this Order shall be served on the United States Trustee, the Trustee, and

Debtor. If an objection is timely filed, the Trustee shall schedule a hearing on the Application

and such objection pursuant to the Courts Open Calendar Procedures, and shall provide notice of

such hearing on the Debtor, United States Trustee, and the objecting party.

                                     [END OF DOCUMENT]




                              [INTENTIONALLY LEFT BLANK]




15714509v1
Case 20-62473-pmb       Doc 45   Filed 10/30/20 Entered 10/30/20 09:56:50   Desc Main
                                 Document     Page 3 of 4




Prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Chapter 7 Trustee

By: /s/ Michael J. Bargar
    Michael J. Bargar
    GA Bar No. 645709
171 17th Street, NW
Suite 2100
Atlanta, Georgia 30363.1031
Tel: (404) 873-8500
Fax: (404) 873-8501
Email: michael.bargar@agg.com




15714509v1
Case 20-62473-pmb        Doc 45     Filed 10/30/20 Entered 10/30/20 09:56:50   Desc Main
                                    Document     Page 4 of 4




                                     DISTRIBUTION LIST

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, Georgia 30363.1031

Office of the U.S. Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

S. Gregory Hays
Chapter 7 Trustee
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Michael D. Robl
Robl Law Group LLC
Suite 250
3754 LaVista Road
Tucker, GA 30084

Ascension Air Management, Inc.
2447 Field Way NE
Atlanta, GA 30319

All parties on the mailing matrix




15714509v1
